PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $150.00 for a pair of boots that were sent by his parents to Concord College, a facility of the respondent. The boots were placed on a loading dock and a student worker signed for the package. However, when the a college employee went to retrieve the package, it was missing. The respondent admits the validity and that the amount of the claim is fair and reasonable. Respondent does not have a fiscal method to pay this claim.
In view of the foregoing, the Court makes an award in the amount of $150.00.
Award of $150.00.